DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
New added claims 21 and 24-25 are directed to invention(s) that are independent or distinct from the invention originally claimed for the following reasons: 
Recently filed claims are directed to the following patentably distinct species. The species are distinct because they recite mutually exclusive characteristics which vary from one species to another. In addition, these species are not obvious variants of each other based on the current record. Currently, claim 1 is generic.
Species A- Fig. 2D- contoured profile comprises only V-shaped profile (new claim 21)
Species B- Fig. 2E- contoured profile comprises V-shaped profile with a curved profile in the central portion  (original claim 2)
Species C- Fig. 2F- contoured profile comprises only curved profile with a constant radius of curvature (new claim 24)
Species D- Fig. 2G- contoured profile comprises only curved profile with a variable radius of curvature (new claim 25)
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
prior art applicable to one invention may not be applicable to another.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Applicant is limited under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Since Applicant has received an action on the merits for the originally presented invention (Species B above), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 24-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner also points out that the Applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP 819.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 28-30, support cannot be found for the added limitation “the sonotrode has a minimum diameter along at least one of the first side and the second side” (claims 28-29); “the sonotrode has a maximum diameter along the central portion” (claim 30). In the remarks, Applicant points to paragraphs [0040]-[0047] and figures 2A-2G of the specification. However, none of these paragraphs mentions any “minimum diameter” or “maximum diameter”; the figures also fail to show the recited minimum or maximum diameter. Accordingly, this subject matter was not described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed features at the time of the filing. Therefore, the claims do not meet the written description requirement and raise new matter. Applicant is requested to establish sufficient support or cancel these new claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 28-30, limitations “the sonotrode has a minimum diameter along at least one of the first side and the second side” (claims 28-29); “the sonotrode has a maximum diameter along the central portion” (claim 30)” are ambiguous. Particularly, it is unclear what is meant by the relative terms “minimum diameter” and “maximum diameter”? Examiner notes these features lack support in the original disclosure (see new matter rejection above). Therefore, the recited vague language fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the sonotrode has a same length along each of the firs side and the second side.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 26-27 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Short (US 8082966).
Regarding claim 1, Short discloses an ultrasonic additive manufacturing system (fig. 1) comprising: a base structure – anvil (col. 2, line 11; col. 1, lines 61-62, not shown in figure); a sonotrode 100 (fig. 2) configured to rotate about an axis of rotation (col. 5, lines 8-10, 15-17), wherein the sonotrode comprises a welding surface 106 extending along a circumference of the sonotrode, wherein the welding surface has a contoured profile (textured surface- col. 4, lines 56-58) viewed in a direction perpendicular to the axis of the rotation, wherein the contoured profile comprises a curved profile 106 (circular curve), and wherein at least the sonotrode is configured to translate relative to the base structure (sonotrode permitted to move where needed- col. 6, lines 65-67); and one or more transducers 400/408 configured to vibrate the sonotrode (col. 5, lines 21-23).  
As to claim 4, Short discloses that the contoured profile comprises a curved profile surface 106 (fig. 2).  
As to claim 5, Short shows that at least a portion of the contoured profile is nonparallel to the axis of rotation of the sonotrode (see fig. 2 diagram below).  

    PNG
    media_image1.png
    433
    1003
    media_image1.png
    Greyscale

As to claim 7, Short shows that the contoured profile is symmetric about a central plane extending perpendicular to the axis of rotation of the sonotrode, wherein the central plane is centered with respect to the sonotrode in a direction of the axis of rotation (fig. 2).  
As to claim 8, Short discloses that the welding surface comprises a surface texture 106 (col. 4, lines 56-58).
As to claims 26-27, Short shows that the welding surface 106 has a same curved profile along the entirety of the circumference of the sonotrode (fig. 2).
As to claim 31, Short discloses that the sonotrode is configured to translate relative to the base structure in a direction perpendicular to the axis of the rotation (sonotrode permitted to move where needed- col. 6, lines 65-67).
As to claim 32, Short discloses that one ore more transducers 400/408 are configured to vibrate the sonotrode in a direction of the axis of the rotation of the sonotrode 100 (figs. 1, 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Short as applied to claim 1 above and in view of Higashiyama (US 6877648).
As to claim 2, Short does not disclose that contoured profile comprises a V-shaped profile. However, such shape is known in the art. Higashiyama (drawn to ultrasonic bonding apparatus) teaches an ultrasonic horn 10A having a contoured inverted triangle profile 15-17 comprising a V-shape (figs. 4-10), wherein an abutting wear-resistance member 17 is detachably fixed to the lower face at apex 11 and also comprises a V-shaped profile (fig. 6). Higashiyama discloses that such horn design with an inverted triangle shape allows ultrasonic vibrations with a greater amplitude to be output, yielding a horn with excellent vibration efficiency and improves bonding quality by providing uniform bonding without damage to the bonding portion (col. 3, lines 5-29). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide an inverted triangle V-shaped contoured profile to the sonotrode in Short because doing so would result in a horn with excellent vibration efficiency and providing uniform bonding without damage to the bonding portion, thereby improving bonding quality, as suggested by Higashiyama.
As to claim 6, Short as modified by Higashiyama above includes the sonotrode comprising a V-shaped contoured profile, wherein an entirety of the contoured profile is nonparallel to the axis of rotation of the sonotrode.  
As to claim 22, Short as modified by Higashiyama above discloses the sonotrode comprising the contoured V-shaped profile with an included angle between 60-179 degrees (angle θ of 120 degrees in fig. 4 of Higashiyama).
Claims 2-6 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Short as applied to claim 1 above and in view of Bohm et al. (US 2018/0219345, “Bohm”).
As to claims 2-3, Short does not disclose that contoured profile of the sonotrode comprises a V-shaped profile and a curved profile. However, such sonotrode profile shape is known in the art. Bohm (also drawn to method of welding using sonotrode device- abstract) discloses a sonotrode 18 configured to rotate about a rotation axis X, the sonotrode having a welding surface 4 (figs. 2-3, 5, 9), wherein the welding surface comprises a V-shaped contoured profile, the V- shaped profile is defined by a first side portion and a second side portion of the welding surface, and wherein the contoured profile further comprises a curved profile defined by a central portion of the welding surface disposed between the first side portion and the second side portion of the welding surface (figs. 10-12, [0066-0068], see diagram of fig. 10 below).

    PNG
    media_image2.png
    433
    715
    media_image2.png
    Greyscale

Bohm teaches that the profile can be formed having convex, straight and/or concave portions; as a result, the sonotrode acts in a “self-centering” manner upon exertion of pressure or force [0010], and the working face can be pressed into the workpiece material (e.g. sheath) to increase stability of the weld joint [0016-0018]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a contoured profile comprising V-shaped and curved portions similar to Bohm in the welding surface of sonotrode in Short because such profile would act to provide balance/centering of the sonotrode and enable to press the desired workpiece shape to increase stability of the weld joint. 
As to claim 4, Short as modified by Bohm above discloses the sonotrode comprising the contoured profile including a curved profile/portion.  
As to claims 5-6, in the combination of Short & Bohm above, the sonotrode comprises a V-shaped contoured profile, wherein an entirety of the contoured profile is nonparallel to the axis of rotation of the sonotrode.  
As to claim 22, Short as modified by Bohm above includes the sonotrode comprising the contoured V-shaped profile with an included angle between 60-179 degrees.
As to claim 23, Short as modified by Bohm above encompasses that the V-shaped profile is symmetric about a central plane extending perpendicular to the axis of rotation of the sonotrode (see figs. 5, 9 of Bohm), and wherein the central plane is centered with respect to the sonotrode in rotation axis direction. 


Response to Amendment and Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. Examiner also notes that new grounds of 112 rejection(s) have been set forth above in light of recently added claims.
With respect to amended claim 1, Applicant argues (pg. 4 of Remarks):
Applicant respectfully submits that Short does not teach or suggest the features of "a sonotrode configured to rotate about an axis of rotation, wherein the sonotrode comprises a welding surface extending along a circumference of the sonotrode, wherein the welding surface has a contoured profile viewed in a direction perpendicular to the axis of rotation of the sonotrode, [and] wherein the contoured profile comprises a V-shaped profile or a curved profile," in combination with the remaining features of amended claim 1. Notably, although Short describes the welding surface 106 as being "textured," nothing in Short teaches or suggests forming the welding surface 106 to have "a contoured profile viewed in a direction perpendicular to the axis of rotation of' the sonotrode 100, with the contoured profile including "a V-shaped profile or a curved profile." Indeed, Short provides no mention of providing the welding surface with such a V-shaped profile or a curved profile viewed in a direction perpendicular to the axis of rotation of the sonotrode 100.
In response, examiner respectfully disagrees and maintains that circular curved welding surface 106 of the sonotrode 100 in Short (fig. 2) meets “curved profile”. Viewing from any direction does not change the fact that welding surface 106 is a curved surface. Examiner agrees that Short does not teach “V-shaped profile”, however, this is an optional feature in claim 1 and separate 103 rejection(s) are made concerning the V-shaped profiled. Thus, Applicant’s above arguments against Short reference regarding the V-shaped profile are not convincing. 
Regarding combination of Short & Higashiyama, Applicant argues:
Notably, the ultrasonic horn 10A, 10B of Higashiyama is not "configured to rotate about an axis of rotation." Rather, according to Higashiyama, the ultrasonic horn 10A, 10B is merely translated with respect to the mounting stage 3 and the part 4. In view of at least this key difference between the ultrasonic horn 10A, 10B of Higashiyama and the sonotrode 100 of Short, which is configured to rotate about an axis of rotation, one skilled in the art would not have been led to modify the welding surface 106 of Short to have a profile corresponding to that of the ultrasonic horn 10A, 10B of Higashiyama. Moreover, because the ultrasonic horn 10A, 10B of Higashiyama is not "configured to rotate about an axis of rotation," the ultrasonic horn 10A, 10B certainly does not have "a contoured profile viewed in a direction perpendicular to the axis of rotation of" the ultrasonic horn 10A, 10B, with the contoured profile including "a V-shaped profile or a curved profile." Accordingly, Higashiyama fails to remedy the deficiencies of Short.

In response, examiner submits that base reference of Short already teaches the sonotrode configured to rotate about an axis of rotation and so, Applicant’s individual arguments against Higashiyama concerning rotation axis amount to piecemeal analysis. One cannot show nonobviousness by attacking references individually where the rejections are based on combination(s) of references. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Modifying the welding surface 106 to include a V-shaped contour profile in Short does not interfere or prevent the rotation of the sonotrode in Short. One skilled in the art would have been motivated to modify the welding surface to have inverse triangle, V-shaped profile in Short because doing so allows ultrasonic vibrations with a greater amplitude to be output, yielding a horn with excellent vibration efficiency and improves bonding quality, as suggested by Higashiyama.
Regarding combination of Short & Bohm, Applicant similarly argues:
Notably, although the sonotrode of Bohm is described as having an axis X that corresponds to an axis of rotation of the sonotrode, one skilled in the art would appreciate that the sonotrode of Bohm is configured for an entirely different purpose as compared to the sonotrode 100 of Short. Namely, the sonotrode of Bohm is specifically configured for producing a joint between a cable and a sheath. In this manner, the "axis of rotation" of the sonotrode refers to an axis of torsional vibrations of the sonotrode, because the sonotrode is configured to be vibrated back and forth, not rotated in a rolling manner like the sonotrode 100 of Short, which is why the working faces of the sonotrode of Bohm are provided along only a portion of the circumference of the cylindrical shaft 1. In view of at least this key difference between the sonotrode of Bohm and the sonotrode 100 of Short, which is configured to rotate about an axis of rotation in a rolling manner, one skilled in the art would not have been led to modify the welding surface 106 of Short to have a profile corresponding to that of the sonotrode of Bohm. Accordingly, Bohm fails to remedy the deficiencies of Short. 

In response, examiner submits that Applicant’s above argument “the sonotrode of Bohm is configured for an entirely different purpose as compared to the sonotrode 100 of Short. Namely, the sonotrode of Bohm is specifically configured for producing a joint between a cable and a sheath..“ is immaterial with respect to the ultrasonic bonding apparatus. The present claims do not concern producing a joint between specific workpieces and type of joint rather relates to method of using the ultrasonic bonding system. Accordingly, it is noted that the features upon which Applicant relies (i.e., intended purpose of using the apparatus or forming a specific joint) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, modifying the welding surface 106 to include a V-shaped contour profile in Short would not interfere or prevent the rotation of the sonotrode in Short. One skilled in the art would have been motivated to modify the welding surface to have inverse triangle, V-shaped profile in Short because such profile would act to provide balance/centering of the sonotrode and enable to press the desired workpiece shape to increase stability of the weld joint, as suggested by Bohm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735